Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Respondents contended that an interpretation of sections 801 and 81 of the Transportation Corporations Law, which would permit appellant to conduct a survey without an initial judicial determination that a public use would be served thereby, constitutes an impermissible invasion of property rights and an infringement of the due process clause of the Constitution of the United States. The Court of Appeals considered this contention and held that this was not a denial of respondents’ constitutional rights. [See 21 N Y 2d 616.]